The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to Applicant’s submission filed on 10 November 2020.     THIS ACTION IS NON-FINAL.

Status of Claims

Claims 1-5 are pending.
Claims 1-5 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach, et al., US-PGPUB NO.20180269229A1 [hereafter Or-Bach] in view of Nobel, et. al., US-PATENT NO.5973352A [hereafter Nobel].

With regards to claim 1, Or-Bach teaches 
“A method for fabricating a neuromorphic device, the method comprising: forming, on a substrate (Or-Bach, FIG.9A, [0162], ‘On a substrate 900 the multilayer ridges 904 and valleys 906 are formed’,

    PNG
    media_image1.png
    402
    868
    media_image1.png
    Greyscale

as shown in FIG.9A, piles of devices are stacked in pillars built on top of a planar substrate 900.); 
a first floating-gate transistor, the first floating-gate transistor having: a channel; a floating gate; and a control gate; and forming a second floating-gate transistor, vertically stacked on the first floating-gate transistor, the second floating-gate transistor having: a channel; a floating gate (Or-Bach, FIG.8G, [0146], ‘illustrates completing the formation of the floating gate structure by deposition of the control oxide 806 and control gate 808 completing the formation of the basic floating gate stack structure’, shows building floating gate and control gate for stacked devices on pillars, and FIG.41F, [0333], ‘The three layers 4168 could be: SiGe (N+) – Si (N+ or N) – SiGe (N+).  The channel is as before – SiGe (P)’, FIG.41O, [0337], ‘illustrates the alternative vertical transistor’, shows that a channel can be formed between Source/Drain layer to generate a vertical transistor.

    PNG
    media_image2.png
    510
    669
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    502
    711
    media_image3.png
    Greyscale

); and a control gate directly connected to the control gate of the first floating-gate transistor, the forming of the second floating-gate transistor and of the first floating-gate transistor comprising: forming a gate contact connected to: the control gate of the first floating-gate transistor; and the control gate of the second floating-gate transistor (Or-Bach, FIG.8G shows control gates of multiple stacked devices are connected together to form a common control gate 808.); …
Or-Bach does not explicitly detail “forming a first source-drain contact connected to a first end of the channel of the first floating-gate transistor; -21- I:\SSI and SDAL APPS - no file\198209_DIV of198209 (WB-201612-028-1-US1) forming a second source-drain contact connected to a second end of the channel of the first floating-gate transistor and to a first end of the channel of the second floating-gate transistor; and forming a third source-drain contact connected to a second end of the channel of the second floating-gate transistor”.
However Nobel teaches “forming a first source-drain contact connected to a first end of the channel of the first floating-gate transistor; -21- I:\SSI and SDAL APPS - no file\198209_DIV of198209 (WB-201612-028-1-US1) forming a second source-drain contact connected to a second end of the channel of the first floating-gate transistor and to a first end of the channel of the second floating-gate transistor; and forming a third source-drain contact connected to a second end of the channel of the second floating-gate transistor (Nobel, FIG.3, C4L65-67, ‘Each pillar 300 thus has first source/drain region 310, a second source/drain region 315, a third source/drain region 319 and a body region 320 for the two of the four floating gate transistor 200’ shows that three source/drain regions of two vertically stacked transistors sharing one source/drain region (319 in FIG.3), and C5L5-40, ‘source drain region interconnection line YS1B electrically interconnects the source/drain region 310 of each pillar 300 …. Source/drain regions 315 of the pillars 300 are interconnected by source/drain interconnection lines YS1T, YS2T,  … contact holes are etched to access the source/drain region 315 of the pillars 300 ….. polysilicon 317 interposed between the source/drain interconnection lines XD1, XD2, …’ shows that that three source/drain regions of the two vertically stacked transistors are connected out separately via certain contacts. 

    PNG
    media_image4.png
    495
    651
    media_image4.png
    Greyscale
);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Or-Bach and Nobel before him or her, to modify the vertically stacked neuromorphic device of Or-Bach to include source/drain regions connection/contact taught in Nobel.   
The motivation for doing so would have been for implementing a memory array of densely packed memory cells (Nobel, Abstract). 

With regards to claim 2, Or-Bach in view of Nobel teaches
“The method of claim 1, wherein the forming of the gate contact comprises forming a gate contact opening penetrating: a horizontal portion of the first source-drain contact; and a horizontal portion of the second source-drain contact (Or-Bach, FIG.4A shows that the gate connector running vertically through the layers of horizontal S/D layers.

    PNG
    media_image5.png
    499
    675
    media_image5.png
    Greyscale

 
)”.

With regards to claim 4, Or-Bach in view of Nobel teaches
“The method of claim 1, wherein the forming of the gate contact further comprises filling the gate contact opening with contact metal (Or-Bach, FIG.2, [0072], ‘steps ii-iv can be carried out after valleys 151, 152 and ridges 1154 are formed by masking and etch processes as shown in FIG.2, where valleys 151 may be filled by, for example, isolation oxide or contact metal …’)”.

With regards to claim 5, Or-Bach in view of Nobel teaches
“The method of claim 1, wherein the forming of the first source-drain contact and the first source-drain contact comprises: forming a first source-drain contact opening extending to the horizontal portion of the first source-drain contact; forming a second source-drain contact opening extending to the horizontal portion of the second source-drain contact (Or-Bach, FIG.22A shows S/D contacts,

    PNG
    media_image6.png
    572
    778
    media_image6.png
    Greyscale

); and filling the first source-drain contact opening and the second source-drain contact opening with contact metal (Or-Bach, FIG.2, [0072], ‘steps ii-iv can be carried out after valleys 151, 152 and ridges 1154 are formed by masking and etch processes as shown in FIG.2, where valleys 151 may be filled by, for example, isolation oxide or contact metal …’)”.

The combined teaching described above will be referred as Or-Bach + Nobel hereafter.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach, et al., US-PGPUB NO.20180269229A1 [hereafter Or-Bach] in view of Nobel, et. al., US-PATENT NO.5973352 [hereafter Nobel], and PART et al., US-PGPUB-NO.20140175529A1 [hereafter PARK].

With regards to claim 3, Or-Bach + Nobel teaches
“The neuromorphic device of claim 1”.
Or-Bach + Nobel does not explicitly detail “wherein the forming of the gate contact further comprises: forming an internal sidewall spacer in the gate contact opening, to insulate the gate contact from the horizontal portion of the first source-drain contact; and forming an internal sidewall spacer in the gate contact opening, to insulate the gate contact from the horizontal portion of the second source-drain contact”.
However PARK teaches “wherein the forming of the gate contact further comprises: forming an internal sidewall spacer in the gate contact opening, to insulate the gate contact from the horizontal portion of the first source-drain contact; and forming an internal sidewall spacer in the gate contact opening, to insulate the gate contact from the horizontal portion of the second source-drain contact (PARK, FIG.1B, [0041], ‘a spacer 105 is formed on the sidewalls of the floating gate 104’ 

    PNG
    media_image7.png
    535
    574
    media_image7.png
    Greyscale

);"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Or-Bach + Nobel and PARK before him or her, to modify the vertically stacked neuromorphic device of Or-Bach + Nobel to include sidewall spacer taught in PARK.   
The motivation for doing so would have been to insulate gate from source/drain contact. 

Additional Relevant Art

The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111 (c) to consider these references fully when responding to this action, with particular attention paid to:
Dropps, et al., US-PGPUB NO.20150324691A1, [hereafter Dropps] shows neural network circuit implemented with floating gate transistors.
Sim et al., US-PGPUB-NO.20090310425A1 [hereafter Sim] shows 3D stacked vertical circuit structures.



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128